DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Aizenberg does not teach the membrane is a release coating, but Aizenberg explicitly that the membrane reduces friction and allows for “non sticking, slippery behavior towards a broad range of fluids and solids” [Abstract, 0049, 0069, 0139, 0142. 0182], ie the behaviors desired in a release layer. Additionally, applicant argues that the membrane does not contain PTFE, but Aizenberg teaches that the membrane is swelled by the lubricant and Ruiz notes that PTFE lubricant was known in 3D printing applications. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As the lubricant already requires being enriched with PTFE in claim 1, claim 42 fails to further limit the parent claim-----.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 36,38-46, 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Kuijpers (US 2016/0332386) in view of Aizenberg (US 2015/0152270), El-Siblani (US 2012/0195994), Liu (US 2009/0002669), Van Esbroeck (US 2015/0137426), Ruiz (US 2017/0100889).
As to claim 1, Kuijpers teaches a method of forming three-dimensional objects by photo-curing a photo-curing liquid polymer exposed to a radiation [Abstract, 0066, 0067], wherein said three-dimensional objects form by growth, due to the progressive curing of said photo-curing liquid polymer, in the space between a sheet transparent to said radiation (phrased as transparent foil 2) that would prevent uncured resin from exiting the tank[0001,0009, 0032, 0058, claim 17, Fig 5] and a supporting plate (12) in the tank; the supporting plate has already formed portions of the object adhered to it, said supporting plate progressively moving vertically away from said transparent sheet to create space for the new layer [0066, 0067, 0034, 0038, Fig 2, 5] the photocuring liquid polymer (6) from which the 3D objects are progressively formed layer by layer is contained in a tank (14a) a bottom of which is formed by the transparent sheet [0064-0067, Fig 5]. The transparent sheet is displaceable with respect to an area in which said photo-curing liquid polymer is undergoing curing by said radiation thereby resulting in said growth [0040, 0063]. Kuijpers teaches that said displacement is lateral with respect to said area in which said photo-curing liquid polymer is undergoing curing [Fig 5, 0040, 0063].
Kuijpers teaches a release layer or membrane on the transparent sheet or foil [0064, 0065, claim 26] but does not explicitly state that the release layer is (a) made of a self-lubricating polymer inside of which there is a liquid lubricant, (b) transparent to said radiation and covered by a layer of liquid lubricant which is released gradually by said membrane.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled 
Incorporation of the liquid lubricant layer and membrane of Aizenberg into Kujpers would result in displacement of liquid lubricant layer when the foil is displaced.
Kuijpers teaches in that said photo-curing liquid polymer undergoes curing by irradiation from a collimated light source [0034, 0035] but does not explicitly state that the light source is an array of light emitting diode (LED) sources.
El-Siblani teaches a method of 3D printing [Abstract] wherein resin is solidified by light from an array of LEDs [0138, 0152]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and had the light source be an LED array, as suggested El-Siblani, as the LED array had proven success at solidifying build resin in 3D printing applications. 
Kuijpers and Aizenberg does not explicitly state that said photo-curing liquid polymer undergoes progressive curing by irradiation from a collimated light source including an array of light emitting diode (LED) sources as explained above but does not explicitly state that light source includes an array of baffles, and an array of lenses, said baffles arranged so as to limit a beam width of each individual LED source in the array of LED sources to approximately a diameter of a lens of the array of lenses, and the array of lenses is located one focal length from said array of LED sources.
Liu teaches a UV LED apparatus for lithographic applications [Abstract] wherein said collimated light source includes an array of baffles [Claim 6, 7], and an array of lenses [0014-0016], said baffles arranged so as to limit a beam width of each individual LED source in the array of LED sources to approximately a diameter of a lens of the array of lenses [Fig 2, 0014-0016], and the array of lenses is located one focal length from said array of LED sources [claim 
Kuijpers does not explicitly state the resin undergoes the progressive curing by irradiation from a collimated light source including an array of light emitting diode (LED) sources, said irradiation being through a liquid crystal display (LCD) mask located between said light source and said transparent sheet. Kuijpers does not explicitly state the LCD has addressable pixels that are controlled to an opacity to allow light to pass through portions of the LCD and the LCD is in between two polarizer layers. 
Van Esbroeck teaches a method of 3D printing [Abstract] wherein resin is solidified by collimated light [0041] from an array of LEDs (8) [0044] through a LCD mask (5) [0043] that is sandwiched in between two polarizer layers [0038, 0041] located between the light source and a transparent bottom of the vat (11) [Fig 1]. The LCD mask has addressable pixels that are controlled to an opacity to allow light to pass through portions of the LCD to impart a desired pattern [0042, 0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and had the light source be an LED array and the mask be an LCD placed in between the membrane and the light source with the LCD having addressable pixels to create portions that allow light to the transparent sheet and the matrix of the LCD placed in between 2 polarizing layers, as suggested Van Esbroeck, as the LED array and LCD mask had proven success at solidifying build resin in a desired pattern in 3D printing applications. 
Kuijpers does not explicitly state lubricant is a fluoropolymer or silicone oil and contains PTFE.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled with a liquid lubricant that is internal to the polymer and makes the polymer have uniform thickness and self healing properties [0008, 0017, 0075, 0138, 0144, 0146]. Aizenberg teaches that the liquid lubricant is a fluoropolymer or silicone oil [0012, 0013, 0069, 0101, Table 2 & 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kuijpers and included a liquid lubricant that is fluoropolymer or silicone oil, as suggested by Aizenberg, in order for the coating to be resistant to adhesion, self-healing, and have uniform thickness. Moreover, utilizing 2 an art recognized equivalents in combination is generally recognized to be obvious, see MPEP 2144.06 II.
Ruiz teaches a method of 3D printing wherein a PTFE lubricant is utilized in order to lower friction between surfaces [0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and utilized PTFE in the lubricant, as suggested by Ruiz, as PTFE had proven effective as a lubricant in 3D printing and was known to reduce friction.
As to claim 34, Kuijpers does not explicitly state the liquid lubricant is a fluoropolymer.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled with a liquid lubricant that is internal to the polymer and makes the polymer have uniform thickness and self healing properties [0008, 0017, 0075, 0138, 0144, 0146]. Aizenberg teaches that the liquid lubricant is a fluoropolymer [0012, 0013, 0069, 0101, Table 2 & 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kuijpers and included a liquid lubricant that is flouropolymer, as suggested by Aizenberg, in order for the coating to be resistant to adhesion, self-healing, and have uniform thickness. Furthermore, utilizing 2 art recognized equivalents in combination, in this case fluoropolymer and silicone oil, is generally recognized to be obvious, see MPEP 2144.06 II.
As to claim 36, Kuijpers teaches a method for forming a three-dimensional object in a vat of resin [Abstract, Fig 5]. Kuijpers teaches photo-curing a photo-curing liquid polymer by exposure radiation from a light source [Abstract, 0066, 0067], Kuijpers teaches the supporting plate is periodically raised vertically away from said transparent sheet  to accommodate growth of the object[Fig 2, 5, 0040, 0068, 0070, 0071, 0078, 0079, 0034, 0038]. The transparent sheet that would prevent uncured resin from exiting the tank [0001, 0009, 0032, 0058, claim 17, Fig 5]. Kuijpers does not explicitly state replenishing a layer of liquid lubricant disposed below the resin at a bottom of the vat opposite a supporting plate on which already formed portions of said object adhere.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled with a liquid lubricant that is internal to the polymer and makes the polymer have uniform thickness and self-healing properties [0008, 0017, 0075, 0138, 0144, 0146]. As the layer is self-lubricating the layer of lubricant would replenish itself by leeching from the polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kuijpers and included a self-lubricating, transparent polymer as the release coating that replenished the lubricant layer, as suggested by Aizenberg, in order for the coating to be resistant to adhesion, self-healing, and have uniform thickness. 
Kuijpers does not explicitly state lubricant is a fluoropolymer or silicone oil and contains PTFE.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled with a liquid lubricant that is internal to the polymer and makes the polymer have uniform thickness and self-healing properties [0008, 0017, 0075, 0138, 0144, 0146]. Aizenberg teaches that the liquid lubricant is a fluoropolymer or silicone oil [0012, 0013, 0069, 0101, Table 2 & 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kuijpers and included a liquid lubricant that is fluoropolymer or silicone oil, as suggested by Aizenberg, in order for the coating to be resistant to 
Ruiz teaches a method of 3D printing wherein a PTFE lubricant is utilized in order to lower friction between surfaces [0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and utilized PTFE in the lubricant, as suggested by Ruiz, as PTFE had proven effective as a lubricant in 3D printing and was known to reduce friction. 
Kuijpers teaches in that said photo-curing liquid polymer undergoes curing by irradiation from a UV collimated light source [0034, 0035] but does not explicitly state that the light source is an array of light emitting diode (LED) sources.
El-Siblani teaches a method of 3D printing [Abstract] wherein resin is solidified by light from an array of LEDs [0138, 0152]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and had the light source be an LED array, as suggested El-Siblani, as the LED array had proven success at solidifying build resin in 3D printing applications. 
Kuijpers and Aizenberg teaches that said photo-curing liquid polymer undergoes curing by irradiation from a collimated light source including an array of light emitting diode (LED) sources as explained above but does not explicitly state that light source includes an array of baffles, and an array of lenses, said baffles arranged so as to limit a beam width of each individual LED source in the array of LED sources to approximately a diameter of a lens of the array of lenses, and the array of lenses is located one focal length from said array of LED sources.
Liu teaches a UV LED apparatus for lithographic applications [Abstract] wherein said collimated light source includes an array of baffles [Claim 6, 7], and an array of lenses [0014-0016], said baffles arranged so as to limit a beam width of each individual LED source in the array of LED sources to approximately a diameter of a lens of the array of lenses [Fig 2, 0014-0016], and the array of lenses is located one focal length from said array of LED sources [claim 17]. This apparatus is used for lithographic applications [Abstract] and could produce fine patterns 
Kuijpers does not explicitly state the resin undergoes the progressive curing by irradiation from a collimated light source including an array of light emitting diode (LED) sources, said irradiation being through a liquid crystal display (LCD) mask located between said light source and said transparent sheet. Kuijpers does not explicitly state the LCD has addressable pixels that are controlled to an opacity to allow light to pass through portions of the LCD and the LCD is in between two polarizer layers. 
Van Esbroeck teaches a method of 3D printing [Abstract] wherein resin is solidified by collimated light [0033] from an array of LEDs (8) [0044] through a LCD mask (5) [0043] that is sandwiched in between two polarizer layers [0038, 0041] located between the light source and a transparent bottom of the vat (11) [Fig 1]. The LCD mask has addressable pixels that are controlled to an opacity to allow light to pass through portions of the LCD to impart a desired pattern [0042, 0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and had the light source be an LED array and the mask be an LCD placed in between the membrane and the light source with the LCD having addressable pixels to create portions that allow light to the transparent sheet and the matrix of the LCD placed in between 2 polarizing layers, as suggested Van Esbroeck, as the LED array and LCD mask had proven success at solidifying build resin in a desired pattern in 3D printing applications. 
As to claim 38, Kuijpers teaches a release layer or membrane on the transparent sheet or foil [0064, 0065, claim 26] but does not explicitly state that the release layer is (a) made of a self-lubricating polymer inside of which the PTFE is dissolved.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled with a liquid lubricant that is internal to the polymer and makes the polymer have uniform thickness and self-healing properties [0008, 0017, 0075, 0138, 0144, 0146]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kuijpers and included a self-lubricating, transparent polymer as the release coating, as suggested by Aizenberg, in order for the coating to be resistant to adhesion, self-healing, and have uniform thickness.
Ruiz teaches a method of 3D printing wherein a PTFE lubricant is utilized in order to lower friction between surfaces [0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and utilized PTFE in the lubricant, as suggested by Ruiz, as PTFE had proven effective as a lubricant in 3D printing and was known to reduce friction.
As to claim 39, Kuijpers teaches that said lateral displacement is effected by dispensing said membrane from a first reel and taking up said membrane on a second reel, said first and second reels disposed on opposite sides of a tank in which said photo-curing liquid polymer is undergoing curing [Fig 5, 0040, 0063].
As to claim 40, Kuijpers teaches that said lateral displacement occurs at times when said supporting plate is raised vertically away from said transparent sheet [Fig 5, 0040, 0068, 0070, 0071, 0078, 0079].
As to claims 41, 53 Kuijpers teaches that the release coating may be a silicon coating which would include silicone [0016] but does not explicitly state that said self-lubricating polymer is a silicone polymer and said liquid lubricant is silicone oil.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled with a liquid lubricant that is internal to the polymer and makes the polymer have uniform thickness and self-healing properties [0008, 0017, 0075, 0138, 0144, 0146]. Aizenberg teaches that the self-lubricating polymer is a silicone polymer and said liquid lubricant is silicone oil [0011, 
As to claims 42, 54 Kuijpers does not explicitly state lubricant is a fluoropolymer or silicone oil and contains PTFE.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled with a liquid lubricant that is internal to the polymer and makes the polymer have uniform thickness and self-healing properties [0008, 0017, 0075, 0138, 0144, 0146]. Aizenberg teaches that the liquid lubricant is a fluoropolymer or silicone oil [0012, 0013, 0069, 0101, Table 2 & 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kuijpers and included a liquid lubricant that is fluoropolymer or silicone oil, as suggested by Aizenberg, in order for the coating to be resistant to adhesion, self-healing, and have uniform thickness. Moreover, utilizing 2 an art recognized equivalents in combination is generally recognized to be obvious, see MPEP 2144.06 II.
Ruiz teaches a method of 3D printing wherein a PTFE lubricant is utilized in order to lower friction between surfaces [0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and utilized PTFE in the lubricant, as suggested by Ruiz, as PTFE had proven effective as a lubricant in 3D printing and was known to reduce friction.
As to claims 43 and 55, Kuijpers does not explicitly state LED sources emit radiation at a wavelength of 410 nm.
El-Siblani teaches a method of 3D printing [Abstract] wherein resin is solidified by light from an array of LEDs using a wavelength of 380 nm – 420 nm [0138, 0152] or about 390 nm [0155] both ranges would include 410 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and had the light source be an LED array and emitted radiation at 410 nm, as suggested El-Siblani, as the wavelength of 410 nm had proven success at solidifying build resin in 3D printing applications. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art or amounts so close that one of ordinary skill in the art would have expected the same properties is a prima facie case of obviousness, see MPEP 2144.05 I. 
As to claim 44, Kuijpers does not explicitly state that the light source produces a luminous flux of 250 mW/cm2 at 410 nm
El-Siblani teaches a method of 3D printing [Abstract] wherein resin is solidified by light from an array of LEDs using a wavelength of 380 nm – 420 nm [0138, 0152] or about 390 nm [0155] both ranges would include 410 nm. El-Siblani also notes that intensity or flux is determinant of degree of cure and curing depth [0064, 0065, 0067, 0069, 0074, 0075]. It is well settled that the determination of the optimum value of a result effective variable, in this luminous flux, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the flux to the exact value of 250 mW/cm2, as suggested by El-Siblani in order to obtain the desired cure depth and degree of cure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and had the light source be an LED array and emitted radiation at 410 nm, as suggested El-Siblani, as the wavelength of 410 nm had proven success at solidifying build resin in 3D printing applications. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art or amounts so close that one of ordinary skill in the art would have expected the same properties is a prima facie
As to claims 45 and 46, Kuijpers does not explicitly state the collimated ultraviolet light source produces a luminous flux that allows for printing of a 200 micron thick layer within approximately 2 - 2.5 seconds with an x-y resolution of approximately 30 microns, without distortions using an LCD display of 840 dpi.
  El-Siblani teaches a method of 3D printing [Abstract] wherein resin is solidified by light from an array of LEDs using a wavelength of 380 nm – 420 nm [0138, 0152] or about 390 nm [0155] both ranges would include 410 nm. El-Siblani also notes that intensity or flux and exposure time is determinant of degree of cure and curing depth [0064, 0065, 0067, 0069, 0074, 0075]. It is well settled that the determination of the optimum value of a result effective variable, in this luminous flux and exposure time, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the flux such that printing of 200 micron thick layer in 2-2.5 seconds was possible, as suggested by El-Siblani in order to obtain the desired cure depth and degree of cure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and had the light source be an LED array and emitted radiation at 410 nm, as suggested El-Siblani, as the wavelength of 410 nm had proven success at solidifying build resin in 3D printing applications. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art or amounts so close that one of ordinary skill in the art would have expected the same properties is a prima facie case of obviousness, see MPEP 2144.05 I. 
Van Esbroeck teaches a method of 3D printing [Abstract] wherein resin is solidified by collimated light [0041] from an array of LEDs (8) [0044] through a LCD mask. The LCD pixel density and layer thickness are noted to be a results effective variable on x-y resolution [0019, 0039, 0049, 0051-0053]. The LCD mask has addressable pixels that are controlled to an opacity to allow light to pass through portions of the LCD to impart a desired pattern [0042, 0043]. ]. It is well settled that the determination of the optimum value of a result effective variable, in this layer thickness and pixel density (DPI), is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the thickness to 200 
As to claim 50, Kuijpers teaches a release layer or membrane on the transparent sheet or foil [0064, 0065, claim 26] but does not explicitly state that the release layer is (a) made of a self-lubricating polymer inside of which the PTFE is dissolved.
Aizenberg teaches a self-lubricating polymer coating that resists adhesion (anti-icing, self-cleaning, anti-fouling) [Abstract, 0039, 0050]. The coating is transparent [0211] and is swelled with a liquid lubricant that is internal to the polymer and makes the polymer have uniform thickness and self-healing properties [0008, 0017, 0075, 0138, 0144, 0146]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Kuijpers and included a self-lubricating, transparent polymer as the release coating, as suggested by Aizenberg, in order for the coating to be resistant to adhesion, self-healing, and have uniform thickness.
Ruiz teaches a method of 3D printing wherein a PTFE lubricant is utilized in order to lower friction between surfaces [0037]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Kuijpers and utilized PTFE in the lubricant, as suggested by Ruiz, as PTFE had proven effective as a lubricant in 3D printing and was known to reduce friction.
As to claim 51, Kuijpers teaches that said lateral displacement is effected by dispensing said membrane from a first reel and taking up said membrane on a second reel, said first and second reels disposed on opposite sides of a tank in which said photo-curing liquid polymer is undergoing curing [Fig 5, 0040, 0063].
As to claim 52, Kuijpers teaches that said lateral displacement occurs at times when said supporting plate is raised vertically away from said transparent sheet [Fig 5, 0040, 0068, 0070, 0071, 0078, 0079].
Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kuijpers (US 2016/0332386) in view of Aizenberg (US 2015/0152270), El-Siblani (US 2012/0195994), Liu (US 2009/0002669), Van Esbroeck (US 2015/0137426), Ruiz (US 2017/0100889), as applied to claims 1, 36,38-46, 50-55 above, and in further view of Krayden (MicroCare Food-Grade Mold Release).
As to claims 47 and 48, Kuijpers in combination with Aizenberg teaches the use of silicone film swelled with silicone lubricant, but does not explicitly state the liquid lubricant has a viscosity of 300-400 mm2/s.
Krayden teaches a silicone mold release and acts as lubricant that helps mold fine details and increased productivity [About the Product] and has a viscosity of around 350 cSt or 350 mm2/s [Technical Details]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of John and used a lubricant with a viscosity of around 350 mm2/s, as suggested by Krayden, as this substance had proven useful as a lubricant and mold release that allowed molding of fine details and increased productivity.
Claims 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kuijpers (US 2016/0332386) in view of Aizenberg (US 2015/0152270), El-Siblani (US 2012/0195994), Liu (US 2009/0002669), Van Esbroeck (US 2015/0137426), Ruiz (US 2017/0100889), as applied to claims 1, 36,38-46, 50-55 above, and in further view of Findley (US 2015/0027853) and Thomas (US 2016/0046080).
As to claims 49, Kuijpers in light of Aizenberg teaches the membrane comprises a silicone-based polymer, but does not state a thickness between 0.50 mm and 2.50 mm.
Thomas teaches a 3D printing system with a peel operation [Abstract] that uses a flexible film that is deformed and regains its shape [0051, Fig 6A-8]. This film has thickness of .05 inches which is about 1.27 mm [0051]. This peeling method minimizes deformation of the part [0023, 0025]. It would have been obvious to one of ordinary before the effective filing date of the claimed invention to have altered the apparatus of Kuijpers and made the thickness of the membrane be 1.27 mm, as suggested by Thomas, as this thickness had already demonstrated success as a peeling film and prevented part deformation.
Kuijpers teaches that the release coating may be a silicon coating which would include silicone [0016] but does not explicitly state that said self-lubricating polymer is a silicone polymer 
Findley teaches a resilient covering for a transfer device that transfers articles [Abstract]. The resilient material is a silicone with nonstick properties [0066] and has a shore A hardness of 30-75 [0080, claim 10, 16]. This allows the material to be significantly deformed and quickly recover its original shape in use [0066]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuijpers and used a silicone with a shore A hardness of 30-75, as suggested by Findley, in order to ensure the part would be capable of large deformation and quick recovery of the silicone’s original shape. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.
As the combination of Kuijpers, Aizenberg, Thomas, and Findley disclose the same materials and the same hardness and thickness as the claimed invention, the same failure load and elongation at break would result. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAND MELENDEZ/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742